Territory of Michigan, to wit—
The United States of America to George McDougall Esquire, chief judge of the court of the district of Huron & Detroit, in Said territory.
Whereas we have lately been informed that in the record and process, and also in giving of judgment in a plaint which was in our Court before you and your associates, our judges of the Said district court by our writ betwen the Said United States of America, and Richard Pattinson, in a plea of debt, Manifest error has intervened to the great damage of the Said Richard Pat-tinson, which Said record & process, for the error aforesaid, we have caused to be brought into our court before us; and now on the behalf of the Said Richard we are informed in our Said court before us that at the trial & hearing of the cause betwen the Said parties in the plea aforesaid, the counsel learned in the law of the Said Richard offered unto the court his certain demurrer to the declaration of the Said United States alledging there in certain insufficiencies to the demand of the Said United States against the Said Richard Pattinson; which Said demurrer was nevertheless by the opinion of our Said district court rejected; and on the behalf of the Said Richard certain exceptions were there upon alledged to the opinion of the Said court *266thus declared and given by you, and the Said exceptions were then & there written in a certain bill to which you put your Seal at the request of the Said Richard, according to the Statute in Such case made & provided; and Said Richard has brought into our court before us the Said bill with your Seal put to the Same as it is Said; whereupon the Said Richard has besought us to do what further Should Seem meet to be done in this behalf, according to the form of the Said Statute; and for as much, as by the Said Statute it is ordained that in Such case the judge, whose Seal Should be put to Such exceptions be commanded to appear before us at a certain day to confess or deny his Seal, therefore we command you that you personally appear before us at Detroit, in Said territory on the third monday of September instant to confess, or deny the Seal So put to the Said bill of exceptions as aforesaid to be your Seal, according to the form & effect of the Said Statute and that you bring with you at the Same time this writ. Witness Augustus B. Woodward, chief judge of the territory of Michigan the fourteenth day of September one thousand eight hundred eight. Peter Audrain
elk. S. C.

[In the handwriting of Peter Audrain]